—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 15, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The court properly denied defendant’s request to charge petit larceny and theft of services as lesser included offenses of robbery in the first degree since there was no basis in the evidence beyond sheer speculation upon which the jury could find defendant guilty of either of those charges but not guilty of robbery in the first degree (see, People v Negron, 91 NY2d 788, 792). Moreover, theft of services is not a lesser included offense of robbery in the first degree (see, People v Glover, 57 NY2d 61, 63-64).
The verdict was not against the weight of the evidence, nor *255should it be set aside in the interest of justice. We see no reason to disturb the jury’s credibility determinations. Concur— Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.